

 
ADVISORY
AGREEMENT
 
BETWEEN
BEDMINSTER CAPITAL CORP.
 
  AND
 
THESEUS ASSET MANAGEMENT COMPANY, LLC
 


 
This ADVISORY AGREEMENT is made and entered into as of this 30th  day of June,
2008, between BEDMINSTER CAPITAL CORP. , a Nevada corporation (the "Company")
and THESEUS ASSET MANAGEMENT COMPANY, LLC (the "Advisor"), a New Jersey limited
liability company.
 
WITNESSETH:
 
WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice and assistance of the Advisor and to have the Advisor
undertake the duties and responsibilities hereinafter set forth, on behalf of
and subject to the supervision of the Board of Directors (the "Directors") of
the Company, all as provided herein; and
 
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Directors, on the terms and conditions hereinafter set
forth;
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:
 
1.   Definitions.
 
As used herein, the following terms shall have the meanings set forth below:
 
(a) "Affiliate" shall mean (i) any Person directly or indirectly owning,
controlling or holding with power to vote, five percent (5%) or more of the
outstanding voting securities of such other Person; (ii) any person five percent
(5%) or more of whose outstanding voting securities are directly or indirectly
owned, controlled, or held with power to vote, by such other Person;
 
(hi) any Person directly or indirectly controlling, controlled by, or under
common control with, such other Person; or (iv) any officer, director, partner,
copartner, or employee of such other Person.
 
(b) "Average Invested Assets" for any period shall mean the average of the
aggregate Book Value of the assets of the Company. This figure will be computed
by taking the average of such values at the end of each month during such
period.
 
(c) "Book Value" of an asset shall mean the value of such asset on the books of
the Company, before allowance for depreciation or amortization or other similar
non-cash reserves.
 
 
1

--------------------------------------------------------------------------------


 
(d) "Fiscal Year" shall mean any period for which an income tax return is
submitted by the Company to the Internal Revenue Service and which is treated by
the Internal Revenue Service as a reporting period for the Company.
 
(e) "Mortgage" shall mean a mortgage, a deed of trust or any other instrument
creating a security interest in a Real Property.
 
(f) "Mortgage Loan" shall mean a loan evidenced by a Mortgage.
 
(g) "Net Income" for any period shall mean total revenues applicable to such
period, less the expenses applicable to such period other than additions to
reserves for depreciation or bad debts or other similar non-cash reserves.
 
(h) "Person" shall mean and include individuals, corporations, limited
partnerships, limited liability companies, general partnerships, joint stock
companies or associations, joint ventures, associations, companies, trusts,
banks, trust companies, land trusts, business trusts, or other entities and
governments and agencies and political subdivisions thereof.
 
(i) "Real Property" shall mean improved and unimproved land, improvements,
furniture and fixtures located on or used in connection with land, and any right
or interest in any of the foregoing, including a leasehold interest, an interest
in air, subterranean or mineral rights, but shall not include Mortgage Loans.
 
(j) “Directors” shall mean the board of directors as constituted by the Company
from time to time in accordance with its bylaws and certificate of
incorporation.
 
2.    Duties of the Advisor.
 
The Advisor agrees to act on a basis which is fair and reasonable to the Company
and its shareholders in selecting from among the particular investment
opportunities that come to it; provided, however, that the Advisor shall not be
required to present to the Company any particular investment opportunity which
comes to it even if the opportunity is one which, if presented to the Company,
could be taken by the Company. Subject to the supervision of the Directors, the
Advisor shall:


(a) use its best efforts to present and recommend to the Company a continuing
and suitable investment program consistent with the investment policies and
objectives of the Company;
 
(b) administer the Company's day-to-day investment operations and perform or
supervise the performance of such other administrative functions in connection
with the management of the Company as may be agreed upon by the Advisor and the
Directors;
 
(c) serve as the Company's investment primary adviser and consultant in
connection with policy decisions to be made by the Directors and, as requested,
furnish reports to the Directors and provide research and economic and
statistical data in connection with the Company's investments and
investment policies;
 
2

--------------------------------------------------------------------------------


 
 
(d) As may be agreed upon by the Advisor and the Directors, investigate, select
and conduct relations on behalf of the Company with consultants, borrowers,
lenders, mortgagors and other mortgage and investment participants, accountants,
mortgage loan originators, or brokers, correspondents and servicers, technical
advisers, attorneys, underwriters, brokers and dealers, corporate fiduciaries,
escrow agents, depositaries, custodians, agents tor collection, insurers,
insurance agents, banks, builders and developers, and persons acting in any
other capacity deemed by the Directors necessary or desirable, and enter into
appropriate contracts with, employ, retain arid supervise services performed or
to be performed by, any such parties in connection with investments which have
been or may be acquired, sold or otherwise disposed of by the Company;
 
(e) consult with the Directors and present to them opportunities to acquire
investments consistent with the investment policies and objectives of the
Company and furnish the Directors with advice and recommendations with respect
to the making, the acquiring (by purchase, investment, exchange or otherwise),
the holding and the disposition (through sale, exchange or otherwise) of
investments consistent with the policies and objectives of the Company;
 
(f) obtain for the Company such services as may be required for property
management, mortgage servicing, construction and development loan disbursements
and other activities relating to the investment portfolio of the Company, and
act as the attorney-in-fact or agent of the Company in working with and
supervising whomever is selected to perform such services.
 
3.   Relationship of Parties:
 
The relationship between the Parties created by this Agreement is that of
independent contractors, and not partners, joint venturers or agents.
 
4.   Records.
 
At all times, the Advisor shall keep proper books of account and records
relating to services performed hereunder, sufficient to enable the Company to
verify that Company has received the services for which the Company has been
billed hereunder.  Such records shall be maintained throughout the term of the
Agreement, or for the later of a period of two (2) years after  termination of
this Agreement.  The Company and any audit firm engaged by the Company shall
have the right, upon reasonable notice, to examine such records at any time
during ordinary business hours.


5.  Other Activities of Advisor.


          (a)  Nothing herein contained shall prevent the Advisor, or any
Affiliate of the Advisor, from acting as adviser to any other person or  entity
even though such entity may have investment policies similar to the Company;
provided, however, that if, at any time, the Advisor serves as adviser to more
than one real estate entity (including the Company) with similar investment
policies, it will offer loans and investments which are appropriate to more than
one such entity first to that entity which has had uninvested funds for the
longest period of time.


         (b)  Affiliates of the Advisor may serve as Directors, officers,
employees, agents, nominees or signatories for the Company.


         ( c)  When executing documents or otherwise acting in such capacities
for the  Company, such persons shall use their respective titles in the Company.
 
 
3

--------------------------------------------------------------------------------



 


6.   Liability and Indemnification.


(a)    The Advisor, its officers and its employees will not be liable to the
Company (whether on a tort, breach of contract or other theory) for investment
advice or acts or omissions under or pursuant to this Agreement or for the acts
or omissions of the Company in the management of the assets, and the Company
shall indemnify and save harmless the Advisor, its officers and employees from
and against any and all claims asserted against them arising from any such
investment advice, acts or omissions, including all attorney’s fees and other
expenses reasonably incurred or to be incurred in the defense of any such claim,
to the extent such liability, claims, damages or losses and related expenses are
not fully reimbursed by insurance, unless such act or omission for which
exculpation or indemnification is sought constituted a breach of this Agreement,
bad faith, willful misfeasance, gross negligence or reckless disregard by the
Advisor of its duties in the performance of services under this Agreement. The
provisions of this paragraph shall survive a termination or expiration of this
Agreement.
 
(b)           Advisor shall indemnify and save harmless the Company, its
officers and employees from and against any and all claims asserted against them
arising from Advisor’s breach of this Agreement, bad faith, willful misfeasance,
gross negligence or reckless disregard by the Advisor of its duties in the
performance of services under this Agreement. The provisions of this paragraph
shall survive a termination or expiration of this Agreement.


 7.   Expenses of the Advisor.


Without regard to the amount of compensation received hereunder by the Advisor,
the Advisor shall bear the  following expenses:


          (a)   all direct and indirect remuneration and all other employment
expenses of employees of the Advisor, including but not limited to, salaries,
wages, payroll taxes and the costs of employee benefit plans, but not including
fees paid to Directors affiliated with the Advisor;


           (b)   rent, telephone, utilities, office furniture, equipment  and
machinery and other office expenses of the Advisor, except as any of such
expenses relate to an office maintained by the Company separate from the office
of the Advisor;


           (c)   costs including but not limited to travel, marketing, seminars,
courier, business promotions, entertainment, advertising, office supplies, etc.
where such costs are not directly identifiable to the Company’s assets,
liabilities, operations, business and financial affairs; and


            (d)   miscellaneous administrative expenses relating to performance
by the Advisor of its duties hereunder.






4

--------------------------------------------------------------------------------


 
8.   Compensation.
 
The Advisor shall be paid for services rendered by it under this Agreement as
follows:
 
(a)           Base Compensation.


On or before the fifteenth (15th) day of each calendar month, the Company shall
pay to the Advisor the higher of Thirty-Five thousand ($35,000.00) Dollars
or  0.1666% (2.00% on an annualized basis) of Average Invested Assets of the
Company during the preceding month.


(b)           Incentive Compensation.


In order to further reward the Advisor for performance hereunder, the Company
shall pay in cash to the Advisor on or before the ninetieth (90th) day after the
close of each Fiscal Year an incentive fee equal to twenty percent (20%) of Net
Income for such Fiscal Year in excess of the initial ten percent (10%) amount of
such Net Income.


(c)           Share Compensation.


(i)           Company agrees to issue Three Million (3,000,000) Class A Common
Shares of Company (“Shares”) to Advisor.  The Company shall cause such Shares to
be issued as soon as reasonably practicable after execution of this Agreement
and after the effective date of a 1-for-10 reverse split to be carried out by
the Company in the second quarter of 2008.


(ii)           By Advisor’s execution of this Agreement, the Advisor hereby
confirms, that the Shares to be acquired by the Advisor will be acquired for
investment for the Advisor’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Advisor has no present intention of selling, granting any participation in, or
otherwise distributing the same.  By executing this Agreement, the Advisor
further represents that the Advisor does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares. The Advisor has not been formed for the specific purpose of acquiring
the Shares.  Notwithstanding the foregoing, the Shares subject to the
restrictions provided herein, may be transferred to a transferee who is a Member
of the Advisor, or an Affiliate of a Member of the Advisor.
 
(iii)           The Advisor understands that the Shares have not been, and will
not be, registered under the Securities Act, by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Advisor’s representations as expressed herein.  The Advisor understands that
the Shares are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Advisor must hold
the Shares indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  The Advisor
acknowledges that the Company has no obligation to register or qualify the
Shares, for resale. The Advisor further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Shares, and on requirements relating to the Company which
are outside of the Advisor’s control, and which the Company is under no
obligation and may not be able to satisfy. 
 
 
5

--------------------------------------------------------------------------------


 
Further, Advisor and any transferees of Advisor permitted by this Agreement,
will not be permitted to transfer the Shares to any transferee not permitted by
Section 8(c)(ii) of this Agreement, (except to the Company as provided in
Section 8(c)(i) above) without the advance written permission of Company, for a
period of three (3) years frm the date of this Agreement.  Certificates
representing the Shares will bear one or more legends notifying the holder of
such Certificate of the existence of the foregoing restrictions.
 
9.   Additional Services.
 
If and to the extent that the Company shall request the Advisor, or any
director, officer, partner or employee of the Advisor, to render services for
the Company other than those required to be rendered by the Advisor hereunder,
such additional services, if performed, will be compensated separately on terms
agreed upon between such party and the Company from time to time, subject to
applicable law. In particular, but without limitation, if the Company shall
request that the Advisor perform property management, mortgage servicing, loan
disbursement or similar functions, the Company and the Advisor shall enter into
a separate agreement specifying the obligations of the parties and providing for
reasonable additional compensation to the Advisor for performing such services.
 
10.   Statements.
 
The Advisor shall prepare, at the request of the Directors, a statement showing
the computation of the fee, if any, payable with respect to any period so
requested.   The Company shall have the right to audit such computation as
provided inSection 4 above.
 
11.   Information Furnished to Advisor.


The Directors shall at all times keep the Advisor fully informed with regard to
the investment policy of the Company, the capitalization policy of the Company,
and generally their then current intentions as to the future of the Company. In
particular, the Directors shall notify the Advisor promptly of their intention
to sell or otherwise dispose of any of the Company's investments, or to make any
new investment. The Company shall furnish the Advisor with a copy of all
financial statements, a signed copy of each report prepared by independent
certified public accountants, and such other information with regard to its
affairs which the Advisor from time to time may reasonably request.
 
12.   Expenses of the Company,
 
Except as expressly otherwise provided in this Agreement, the Company shall pay
all expenses not assumed by the Advisor, including, but not limited to:
 
(a) To the extent the Advisor is not required to pay such expenses pursuant to
Section 7 hereof, the salaries and other employment expenses of the Directors of
and personnel employed by the Company and travel and related expenses of
directors, officers and employees of the Advisor and of Directors, officers and
employees of the Company relating to the business and financial affairs of the
Company;
 
(b) the cost of borrowed money;
 
(c) taxes on income, taxes on property, assessments against Real Property, and
all other taxes and applicable to the Company;
 
 
6

--------------------------------------------------------------------------------


 
 
(d) legal, audit, accounting, underwriting, brokerage, listing, registration and
other fees, printing, engraving and other expenses and taxes incurred in
connection with the issuance, distribution, transfer, registration and stock
exchange listing of the Company's securities;
 
(e) fees and expenses paid to independent advisers, independent contractors,
consultants (including investor relations consultants), managers and other
agents employed directly by the Company (other than through the Advisor);
 
(f) to the extent not paid by borrowers from the Company, costs of loan
administration and mortgage servicing;
 
(g) expenses related to mortgage loans and connected with the acquisition,
disposition, leasing and ownership of Real Property investments, including, to
the extent not paid by others, but not limited to, legal fees and other expenses
of professional services; the costs of foreclosure; costs of  financings and
refinancings; insurance premiums; legal or accounting services; taxes; title and
abstract expenses; brokerage and sales commissions; maintenance, repair or
improvement of Real Property; architectural and engineering fees; expenses of
managing Real Property equity interests and appraisal or inspection fees except
when performed by employees of the Advisor;
 
(h) expenses related to Real Property equity interests owned by the Company,
including, but not limited to, insurance premiums; legal or accounting services;
architectural and engineering fees; appraisal or inspection fees except when
performed by employees of the Advisor; taxes; title and abstract expenses;
brokerage and sales commissions; management fees and expenses; and costs of
financings and refinancings;
 
(i) other insurance as required by the Directors (including Directors' liability
insurance, if any);
 
(j) the expenses of dissolving the Company or of amending the Articles of
Incorporation or Bylaws of the Company or of merging the Company with any other
entity;
 
(k) expenses connected directly with payments to holders of securities of the
Company and other bookkeeping and clerical work necessary in maintaining
relations with holders of securities and the investment community in general,
including the cost of preparing, printing and distributing proxy materials,
reports to shareholders, news releases, and certificates for securities, and any
legal assistance related thereto;
 
(1) transfer agents', registrars', warrant agents', dividend paying agents' and
indenture trustees' fees and charges;
 
(m) advertising expenses incurred in seeking Real Property investments or
disposing of Real Property assets for the Company;
 
(n) all costs including but not limited to travel, marketing, seminars, courier,
business promotions, entertainment, advertising, office supplies, etc. where
such costs are directly attributable and identifiable to the Company's assets,
liabilities, operations, business and financial affairs.
 
(o)  the cost of a chief financial officer and controller for the Company who is
unaffiliated with the Advisor.
 
 
7

--------------------------------------------------------------------------------


 
13.   No Partnership or Joint Venture.
 
The Company and the Advisor are not partners or joint venturers with each other
and nothing herein shall be construed so as to make them such partners or joint
venturers or impose any liability as such on either of them.
 
14.   Term of Agreement - termination.


(a.)    The term of this Agreement shall commence on the date hereof and shall
continue until December 31 , 2012 (the “Initial Term”).  The term of this
Agreement shall be automatically renewed each year thereafter if not terminated
by the parties prior to the end of each year. The Initial Term as so extended is
referred to herein as the Extended Term.
 
(b.)    Prior to the expiration of this Agreement or any renewal term:
  
(i)           Either party may elect to terminate the Agreement if the other is
the subject of proceedings properly commenced under any chapter of the
Bankruptcy Act; is the subject of liquidation or insolvency proceedings properly
commenced by a regulatory agency with jurisdiction to liquidate the business and
affairs of a party; is adjudged insolvent in any proceeding commenced in any
court of a competent jurisdiction for the appointment of a receiver, liquidator
or trustee; makes a general assignment for the benefit of creditors; or admits
in writing its inability to pay its debts as they come due.


(ii)           Either party may terminate if the other materially breaches this
Agreement or commits, or has committed prior to the effective date of this
Agreement, an act or omission in the performances contemplated by this Agreement
(or the Prior Agreement between the parties) constituting bad faith, willful
misfeasance, gross  negligence or reckless disregard of duties or
responsibilities and such breach, act or omission is not cured within a period
of thirty (30) days next following the date on which written notice specifying
such breach or act or omission is delivered to the breaching party.


(iii)           Either party may terminate if the Company is the subject of any
action by any regulatory authority (including without limitation NASDAQ or an
other stock exchange, the Office of Comptroller of Currency, the Internal
Revenue Service and the Department of Labor) which results in conditions under
which the operation of the Company is not feasible.


(iv)           The Company may terminate this Agreement without cause, with 60
day written notice, in the event that shareholders representing 51% of the
outstanding voting shares of the Company notify the Company and the Advisor in
writing that they wish to terminate the Advisor’s services under this Agreement.


            (c.)    Upon termination or expiration, the Advisor will promptly
honor all instructions received from the Company. The Advisor shall provide to
the Company a final overall report and shall deliver to the Company any and all
original documents pertaining to Real Property Investments then in its
possession and, as requested by the Company, copies of other books and records
relating to the Company and the Real Estate Investments that are not already in
the possession of the Company.
 
            (d.)    Upon termination, any fees due the Advisor shall be prorated
to the date of termination and paid within 30 days after the date of
termination.
 
 
8

--------------------------------------------------------------------------------


 
15.   Assignment.
 
The Advisor shall not assign this Agreement without the written consent of the
Company. The Company may terminate this Agreement in the event of its assignment
by the Advisor except in the event of an assignment to a corporation,
association, trust, or other successor organization which may take over the
property and carry on the affairs of the Advisor, provided that following such
assignment the entity which controls the operations of the Advisor immediately
prior to the assignment shall control the operations of the successor
organization, including the performance of the Advisor's duties under this
Agreement, and it shall be bound by the same restrictions by which it was bound
prior to such assignment; however, if at any time subsequent to such an
assignment such entity shall cease to control the operations of the successor
organization, the Company may thereupon terminate this agreement. Such an
assignment or any other assignment of this Agreement by the Advisor shall bind
the assignee hereunder in the same manner as the Advisor is bound hereunder. In
addition, the Advisor may delegate, assign, or otherwise discharge any of its
obligations under this Agreement to or through any of its wholly-owned
subsidiaries or their wholly-owned subsidiaries, subject to the same terms and
conditions as are applicable to the Advisor itself under this Agreement,
provided that Advisor remains responsible for the performance of such
subsidiaries.  Any assignment contrary to the terms of this Section 15 is null
and void.
 
16.   Default, Bankruptcy, etc.
 
At the option solely of the Directors, this Agreement shall be and become
terminated immediately upon written notice of termination from the Directors to
the Advisor if any of me following events shall occur:
 
(a)  if the Advisor shall violate any provision of this Agreement, and after
notice of such violation shall not cure such default within thirty (30) days,
 
(b)   if the Advisor shall be adjudged bankrupt or insolvent by a court of
competent jurisdiction, or an order shall be made by a court of competent
jurisdiction for the appointment of a receiver, liquidator or trustee of the
Advisor or of all or substantially all of its property by reason of the
foregoing, or approving any petition filed against the Advisor for its
reorganization and such adjudication or order shall remain in full force or
unstayed for a period of thirty (30) days; or


(c)   if the Advisor shall institute proceedings for voluntary bankruptcy or
shall file a petition seeking reorganization under the Federal bankruptcy laws,
or for relief under any law for the relief of debtors, or shall consent to the
appointment of a receiver of itself or all or substantially all its property, or
shall make a general assignment for the benefit of its creditors, or shall admit
in writing its inability to pay its debts generally as they become due.
 
The Advisor agrees that if any of the events specified in subsections (b) or (c)
of this Section 16 shall occur, it will give written notice thereof to the
Directors within seven (7) days after the occurrence of such event.
 
 
9

--------------------------------------------------------------------------------


 
17.   Action Upon Termination.
 
From and after the effective date of expiration or termination of this
Agreement, pursuant to Sections 14, 15, or 16 hereof, the Advisor shall not be
entitled to compensation for further services hereunder but shall be paid all
compensation accruing to the date of expiration or termination. The Advisor
shall forthwith upon any such event:
 
(a) pay over the Company all monies collected and held for the account of the
Company pursuant to this Agreement;
 
(b) as soon as possible, deliver to the Directors a full accounting, including a
statement showing all payments collected by it and a statement of all monies
held by it, covering the period following die date of the last accounting
furnished to the Directors;
 
(c) deliver to the Directors all property and documents of the Company then in
the custody of the Advisor;
 
(d) cooperate with the Company and take all reasonable steps requested by the
Directors to assist the Directors in making an orderly transition.
 
18.   Advisor's Liability.
 
The Advisor assumes no responsibility under this Agreement other than to render
the services called for hereunder in good faith and to make decisions and advise
courses of action that it determines, in good faith, to be in the best interests
of the Company, and the Advisor shall not be responsible for any action of the
Directors in following or declining to follow any advice or recommendations of
the Advisor. Neither the Advisor nor its shareholders, directors, officers or
employees shall be liable to the Company, the Directors, the holders of
securities of the Company or to any successor or assign of the Company except by
reason of acts constituting bad faith, willful misfeasance, gross negligence or
reckless disregard of their duties.
 
19.   Acknowledgments, Representations and Warranties of  the Parties.
 
a.  
In providing the services described in this Agreement, The Advisor shall
exercise the degree of care consistent with that of qualified professional
investment advisers in relating to the same or similar kinds of investments and
shall conduct itself in a manner consistent with the fiduciary.

 
b.  
The Company understands and acknowledges that the Advisor is not a registered
investment adviser under the Investment Advisers Act of 1940, and that the
Advisor does not expect to apply for such a license. The Company further
represents and the Advisor relies upon the Company’s representation that it and
its  legal counsel have reviewed the requirements for such licensure and has
concluded that the services required from the Advisor as set forth in this
agreement do not require the Advisor to have the above described licensure.

 
c.  
The Advisor shall promptly notify the Company in the event of any change in
control of the Advisor or if  the Advisor or any affiliate of the Advisor is the
subject of proceedings properly commenced under any chapter of the Bankruptcy
Act, is the subject of liquidation or insolvency proceedings properly commenced
by a regulatory agency with jurisdiction to liquidate the business and affairs
of a party; is adjudged insolvent in any proceeding commenced in any court of
competent jurisdiction for the appointment of a receiver, liquidator or trustee;
makes a general assignment for the benefit of creditors; or admits in writing
its inability to pay its debts as they come due.

 
 
10

--------------------------------------------------------------------------------


 
20.   Notices.
 
Any notice, report or other communication required or permitted to be given
hereunder shall be in writing unless some other method of giving such notice,
report or other communication
 
21.   Miscellaneous.
 
a.  
This Agreement (including the exhibits, other addenda, if any, and documents
incorporated by reference, if any) constitutes the entire Agreement between the
parties with respect to its subject matter, and supersedes all prior agreements,
proposals, negotiations and other written or oral communications between the
parties with respect to the subject matter of this Agreement. No waiver of any
breach of this Agreement, and no course of dealing between the parties, shall be
construed as a waiver of any subsequent breach of this Agreement. Except as
expressly provided herein, this Agreement may be modified only if such
modifications are in writing and signed by the parties hereto.

 
b.  
If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be held contrary to any express provision of law or contrary to
the policy of express law, though not expressly prohibited, or against public
policy, or shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or the rights of the parties hereto. Section headings are for convenience of
reference only and shall not affect the interpretation of this Agreement.

 
c.  
This Agreement shall be exclusively administered, construed and enforced in
accordance with the laws of the State of New Jersey as if the Agreement were
executed and performed entirely therein, without giving effects to principles of
conflicts of law.

 
d.  
This Agreement may be executed in any manner of separate counterparts, each of
which shall together be deemed an original, but the several  counterparts shall
together constitute but one and the same Agreement of the parties hereto.

 
SIGNATURE PAGE FOLLOWS
 


11

--------------------------------------------------------------------------------


 
 

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the day, month
and year as first set forth.
 
 
Bedminster Capital
Corp.                                                          THESEUS
ASSETMANAGEMENT COMPANY,LLC
 
 
_____________________________                                                                    _____________________________
 
By: Paul
Patrizio                                                                                                       
By: Christian Van Pelt
 
Title:
CEO                                                                                                                    Title:
Manager